      Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 1 of 73




                                  Index of Exhibits




Exhibit 1:   Excerpts of Karina Ruiz De Diaz Deposition

Exhibit 2:   Excerpts of Viridiana Hernandez Deposition

Exhibit 3:   Excerpts of David Super Deposition

Exhibit 4:   Excerpts of John H. Young Deposition
Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 2 of 73




      Exhibit No. 1
Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 3 of 73



                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF ARIZONA


   Poder in Action, an Arizona                     )
   nonprofit corporation; Arizona                  )
   Dream Act Coalition, an Arizona                 )    CV-20-01429-DWL
   nonprofit corporation; and Aurora               )
   Galan Mejia, individually and on                )
   behalf of others similarly                      )
   situated,                                       )
                                                   )
              Plaintiffs,                          )
                                                   )
   v.                                              )
                                                   )
   The City of Phoenix, a municipal                )
   corporation,                                    )
                                                   )
              Defendant.                           )
                                                   )




                        ZOOM VIDEOCONFERENCE
                  DEPOSITION OF KARINA RUIZ DE DIAZ


                           September 24, 2020
                              9:08 a.m.
                       MEETING ID: 849-3254-7200




  Prepared by:
  KIM RUPIPER, CR, CRR
  Certified Realtime Reporter
  Certificate No. 50456
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 4 of 73
        KARINA RUIZ DE DIAZ - 9/24/20                                             2


 1                                        INDEX
        WITNESS                                                           PAGE
 2
        KARINA RUIZ DE DIAZ
 3
              Examination by Ms. Cone-Roddy                                4
 4            Examination by Ms. Katz                                      45
              Further Examination by Ms. Cone-Roddy                        47
 5

 6                                      EXHIBITS

 7      NO.     DESCRIPTION                                       IDENTIFIED

 8      DX1     2020-09-10 Poder Karina Ruiz De Diaz                        12
                Supplemental Declaration
 9
        DX2     2020-07-24 DE 11 Ruiz De Diaz Declaration                   15
10              Re Motion for Class Certification

11      DX3     Copy of AUWR Distribution Form ADAC                         21
                Redacted
12
        DX4     ADAC Grant Agreements 9.22.2020                             19
13
        DX6     Grant letters ADAC                                          18
14
        DX7     VH Redacted Committee Notes 9.22.2020                       36
15
        DX8     First Amended Complaint - Exhibit 1                         28
16

17

18                                ATTORNEY REQUESTS

19      ATTORNEY                                                  PAGE     LINE

20      Ms. Cone-Roddy                                               20     25

21

22
                     INSTRUCTIONS TO WITNESS NOT TO ANSWER
23
        ATTORNEY                                              PAGE        LINE
24
        Ms. Katz                                                 5         24
25


                                 JD REPORTING, INC.
                                    602.254.1345
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 5 of 73
        KARINA RUIZ DE DIAZ - 9/24/20                                   3


 1                   ZOOM VIDEOCONFERENCE DEPOSITION OF

 2      KARINA RUIZ DE DIAZ commenced at 9:08 a.m. at ZOOM

 3      MEETING ID: 849-3254-7200 on September 24, 2020, before

 4      Kim Rupiper, a Certified Reporter for the State of

 5      Arizona.

 6

 7      APPEARANCES:

 8               For Plaintiffs:

 9                    (Via Zoom Videoconference)
                      INSTITUTE FOR JUSTICE
10                    By: Ms. Ellen Sue Katz, Esq.
                           Ms. Brenda Munoz Furnish, Esq.
11                         Mr. Sam Schnarch, Esq.
                      3707 North Seventh Street, Suite 300
12                    Phoenix, Arizona 85014
                      602-252-3432
13                    eskatz@qwestoffice.net
                      bmfurnish@qwestoffic.net
14
                      -and-
15
                      (Via Zoom Videoconference)
16                    ARIZONA CENTER FOR LAW IN THE PUBLIC INTEREST
                      By: Mr. Daniel J. Adelman, Esq.
17                    514 West Roosevelt Street
                      Phoenix, Arizona 85003
18                    602-258-8850
                      danny@aclpi.org
19

20               For Defendant:

21                    (Via Zoom Videoconference)
                      OSBORN MALEDON, P.A.
22                    By: Ms. Emma J. Cone-Roddy, Esq.
                           Ms. Mary R. O'Grady, Esq.
23                    2929 North Central Avenue, 21st Floor
                      Phoenix, Arizona 85012-2793
24                    602-640-9000
                      econe-roddy@omlaw.com
25                    mogrady@omlaw.com


                                 JD REPORTING, INC.
                                    602.254.1345
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 6 of 73
        KARINA RUIZ DE DIAZ - 9/24/20                                       16


 1            Q.     And do you recognize this document?

 2            A.     Yes, it is my first declaration.

 3            Q.     Did you prepare this declaration as well?

 4            A.     Yes.

 5            Q.     And these are your words?

 6            A.     Yes.

 7            Q.     One sec.     If we go to Paragraph 5, the second

 8      sentence from the end, could you read that into the

 9      record for me.

10            A.     Where it says, "ADAC concentrated..."?

11            Q.     The sentence after that, "ADAC had to

12      prioritize..."

13            A.     "ADAC had to prioritize rent assistance over

14      the scholarships because of the pandemic."

15            Q.     Is this still true?

16            A.     I want to say that we don't even have time

17      right now to fundraise scholarships for students because

18      of the programs that we have that involves community

19      engagement and census work.

20            Q.     So rent assistance is no longer a priority for

21      ADAC?

22            A.     No, there is a need.        We don't have the

23      capacity right now to meet that need.

24            Q.     Let's go back to your Exhibit 1.            In Paragraph

25      3, the paragraph where you read the entire one, there's


                                 JD REPORTING, INC.
                                    602.254.1345
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 7 of 73
        KARINA RUIZ DE DIAZ - 9/24/20                                      21


 1      have the grant letters for any other money after the

 2      deposition?

 3            A.     The grant letters?

 4            Q.     Yes -- or the grant agreements, sorry.

 5            A.     Yes.

 6            Q.     So you think there was more.           How much more do

 7      you think there was?

 8            A.     I believe from my recollection, 145,000.

 9            Q.     And I think that goes with some of the other

10      questions I had, because if we look at Exhibit 3 -- tell

11      me what Exhibit 3 is.

12            A.     That is the Excel -- well, the sheet where we

13      kept track to provide a report to the Fund.

14            Q.     And it looks to me if we go over to Column AD,

15      the most you provided to anyone was $500; is that right?

16            A.     Yes.

17            Q.     Why 500?

18            A.     That was an amount we decided in order to give

19      an even number, so the money -- we didn't want to be

20      left any money, so that was like an even amount of money

21      that when we got the 20,000, it was an even number to

22      give all the funds out.         And when we got the 40, again,

23      an even round number.

24            Q.     If you look over at Column P, this column is

25      labeled "Amount Requested."           What is this column?


                                 JD REPORTING, INC.
                                    602.254.1345
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 8 of 73
        KARINA RUIZ DE DIAZ - 9/24/20                                    24


 1            A.     b), okay.     "Cap the assistance to any

 2      individual at $600 per month."

 3            Q.     Were you involved with the decision to sort of

 4      then -- the group that was raising this money group-wide

 5      to cap the individual payments at 600?

 6            A.     Yes.

 7            Q.     And what was the purpose of this $600 cap?

 8            A.     I believe at the time we did not want to give

 9      more than that because of IRS.           When we created this, we

10      were trying to figure out if we were going to have to

11      give some sort of documentation to the IRS about the

12      people because of IRS compliance.            We were unsure at the

13      time, so we decided to give that amount.

14            Q.     So it was based on the cap liability issues?

15            A.     Yes.

16            Q.     And then ADAC decided to go lower; correct?

17            A.     We did because we didn't want to have any

18      amount left.        We wanted to be able to use an even number

19      to distribute the amount.

20            Q.     And that let you reach even more people;

21      right?

22            A.     We were able to help more people.

23            Q.     Do you know how much the City has given out?

24            A.     I believe it was 4,200.

25            Q.     If I asked you to assume that the City has a


                                 JD REPORTING, INC.
                                    602.254.1345
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 9 of 73
        KARINA RUIZ DE DIAZ - 9/24/20                                   30


 1      way this would work is you would need to provide at

 2      least one of the documents on this list to qualify for

 3      the City program.        I'm just representing that to you,

 4      whether that's true or not.           Do you understand?

 5            A.     Yes.

 6            Q.     When you interviewed people, did you ask them

 7      to provide you a termination letter from their employer?

 8            A.     No.

 9            Q.     Did you ask them to provide you proof of an

10      unemployment application?

11            A.     No.

12            Q.     Did you ask them for proof that they had

13      applied for unemployment benefits?

14            A.     No.

15            Q.     Did you ask them in the event that their

16      employment was not tied to a formal employment

17      structure, that they provide you with a written

18      self-certification that they had lost their job?

19            A.     We filled out affidavits for them declaring

20      that they did lose their job or had reduction in hours.

21            Q.     But did they provide you any written

22      self-certification saying, my employment is not tied to

23      a formal employment structure and I have lost my job?

24            A.     Yes.

25            Q.     Yes?


                                 JD REPORTING, INC.
                                    602.254.1345
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 10 of 73
        KARINA RUIZ DE DIAZ - 9/24/20                                    31


 1            A.     Can you repeat the question?           I --

 2            Q.     Sure.    Did you ask people whose employment was

 3      not tied to a formal employment structure, such as

 4      people who might work as baby-sitters or mechanics or

 5      housekeepers, to provide you with written

 6      self-certification of that and confirm that their

 7      employment was not tied to a formal structure and that

 8      they had lost their employment?

 9            A.     No, we didn't.

10            Q.     Did you ask them to provide a letter stating

11      that they had a reduction in hours from their employer?

12            A.     We didn't ask them to provide anything in

13      writing.     We just talked to them and made notes in our

14      Google sheet of the circumstances.

15            Q.     And that's fine.        I just do want to go through

16      each of these documents individually and get you on the

17      record about them.

18                   So did you ask them for pay stubs from the

19      last three pay cycles showing a reduction in hours?

20            A.     No.

21            Q.     Did you ask them for an employer letter

22      regarding wage reduction or notice of furlough?

23            A.     No.

24            Q.     Did you ask them for a letter saying that

25      their current or future hours had been reduced?


                                 JD REPORTING, INC.
                                    602.254.1345
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 11 of 73
        KARINA RUIZ DE DIAZ - 9/24/20                                    32


 1            A.     No.

 2            Q.     Did you ask them for a letter saying that

 3      their unemployment or SSI benefits had been

 4      discontinued?

 5            A.     No.

 6            Q.     Did you ask them for documents related to

 7      increased expenses in daycare tied to COVID-19 social

 8      distancing requirements?

 9            A.     No.

10            Q.     And, again, if their employment was not tied

11      to a formal employment structure, did you ask them for a

12      self-certification that they had a reduction in income,

13      a written self-certification?

14            A.     No.

15            Q.     So do you understand that if I am correct that

16      they would have needed to provide one of these documents

17      to get money from the City, you have no knowledge of

18      whether any of the people you interviewed would have

19      been able to provide these documents; correct?

20            A.     I would not know.        I don't know what other

21      people are able to produce or not, what documentation

22      they can produce or not.          What I do know is that we

23      didn't require these because of the state of emergency

24      and people needed the assistance right away, so we tried

25      to make the process as simple as possible for them, and


                                 JD REPORTING, INC.
                                    602.254.1345
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 12 of 73
        KARINA RUIZ DE DIAZ - 9/24/20                                       33


 1      they did fill out an affidavit stating that they lost

 2      their job or had reduction in hours, and that's as far

 3      as we went.

 4            Q.     Turn to the next page, Page 21.            It says,

 5      "Attachment 2" at the top, "City of Phoenix Residency

 6      Documentation."       Do you see that?

 7            A.     Yes.

 8            Q.     I'm again going to represent to you that in

 9      addition to providing a document listed in Attachment 1,

10      to qualify for the program, an applicant needed to

11      provide documents to verify their identity as listed in

12      Attachment 2.       You understand that I'm just representing

13      this, regardless of whether it's true or false.

14            A.     I'm sorry, could you repeat that?

15            Q.     Just like with the documents in the previous

16      attachment, I'm going to represent that to qualify for

17      the program, an applicant would have needed to provide

18      the City or one of its nonprofit partners residency

19      verification documents as listed in this attachment.               Do

20      you understand?

21            A.     Yes.

22            Q.     Did you ask applicants to provide a driver's

23      license?

24            A.     It wasn't a requirement.          We just asked people

25      to show some sort of ID to have the right name and


                                 JD REPORTING, INC.
                                    602.254.1345
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 13 of 73
        KARINA RUIZ DE DIAZ - 9/24/20                                           34


 1      spelling in the check that we provided to them.

 2            Q.     So you did ask them for some sort of

 3      identification with their name on it?

 4            A.     We didn't limit the identification that they

 5      could have provided.         It could have been passport.          It

 6      could have been a matricula.           It could be any document

 7      for their -- it could have been a document from their

 8      country of origin.

 9            Q.     Okay.    And what was that second thing you said

10      between passport and document?

11            A.     Matricula.      Matricula.     It's like a -- a

12      matricula, it's type of ID.           I can spell it out.        It's

13      m-a-t-r-i-c-u-l-a.

14            Q.     But you didn't require documents that showed

15      that they had residence in the city of Phoenix?

16            A.     No, because this was a statewide effort, so

17      people could have lived in Tempe, Scottsdale, Flagstaff.

18      They could have lived outside of Phoenix to receive the

19      benefit.

20            Q.     So you wouldn't be able to say for certain

21      whether the people you interviewed established that they

22      were city residents eligible for the program?

23            A.     I'm confused.       Are you talking about our fund

24      or the City's fund?

25            Q.     Sorry.     The people you interviewed, you don't


                                 JD REPORTING, INC.
                                    602.254.1345
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 14 of 73
        KARINA RUIZ DE DIAZ - 9/24/20                                             35


 1      know if they had documentation to show that they were

 2      residents of the City of Phoenix that would have

 3      entitled them to apply for the City?

 4            A.     They had utility bills that we -- people

 5      actually showed us their -- the utility bills.                   We did

 6      not require them or collect them, but they did show

 7      their mortgage agreement, or they showed their utility

 8      bills, and we just saw and verified that way they had

 9      that need; they were going to use that money for that.

10      So in the bills I would have seen that it was to the

11      City of Phoenix or other cities.

12            Q.     But this wasn't a document you required, and

13      you weren't using these documents to verify their

14      residency, so you didn't keep track of that?

15            A.     Yes, we were just using it to -- to see that

16      they were going to use the money for that.

17            Q.     And you mentioned earlier that you took notes

18      during these interviews.          Do you still have those?

19            A.     No, because -- no, I don't.           What the notes

20      would have had, it's in the -- in the Google sheet.

21      That's the same information that we would have had with

22      the Google sheet.

23            Q.     And the Google sheet is sort of a summary of

24      the notes, and you no longer have the original notes?

25            A.     Correct.


                                 JD REPORTING, INC.
                                    602.254.1345
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 15 of 73
        KARINA RUIZ DE DIAZ - 9/24/20                                      36


 1            Q.     And you no longer have the originals?

 2            A.     Correct, I do not.

 3            Q.     Do you know when you got rid of them?

 4            A.     We usually got rid of them after we gave

 5      people the assistance.          We no longer had a need or a use

 6      since we recorded the information in the Google sheet;

 7      we gave the assistance to the person, and because of

 8      privacy and the nature of the individuals who are

 9      undocumented, we did not want to keep extra information

10      than what we needed.

11            Q.     I would like to now look at Exhibit 7, DX7,

12      which I'm going to pull up on my screen.               Can you

13      identify this document for me?

14            A.     It's Selection Committee notes from

15      August 15th, 2020, and it seems like other dates also.

16            Q.     So if we go to Page 3, it says there was an

17      emergency meeting on August 17th, 2020.               Do you see

18      that?

19            A.     Yes.

20            Q.     I'm just going to ask you about each meeting.

21      The August 15th, 2020 Selection Committee round, did you

22      attend this meeting?

23            A.     My name is not there, and I don't have

24      recollection.

25            Q.     And the August 17th, 2020 meeting, which is on


                                 JD REPORTING, INC.
                                    602.254.1345
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 16 of 73
        KARINA RUIZ DE DIAZ - 9/24/20                                         42


 1      sentence that says, "Notify..."            Can you read that for

 2      me.

 3            A.     "Notify the Distribution Committee not to

 4      spend more money before approval.             Only organizations in

 5      Non-Phoenix area."

 6            Q.     What does that last sentence mean?

 7            A.     That last sentence refers to this effort was

 8      told to donors, but it was a statewide effort, and the

 9      organizations have to make choices about distributing in

10      a more equitable manner with limited funds that we

11      received.      So we had to make the tough choice of doing

12      more outreach outside of Maricopa areas, such as

13      Cottonwood, Flagstaff, Sedona, Tucson, because most of

14      the money was being spent in the Phoenix area, and we

15      knew there was a need in people outside of the Maricopa

16      area, and that's what that refers to.              The little money

17      we had left we wanted to do outreach to outside of

18      Maricopa because this is a statewide effort.

19            Q.     So just to be clear, your organization made a

20      choice to cut off Phoenix residents from the remaining

21      amounts of the fund; correct?

22            A.     The organization knew that there's money that

23      the City holds, and they can provide to our people where

24      we help other people that could not apply for the City

25      of Phoenix fund outside of Maricopa.


                                 JD REPORTING, INC.
                                    602.254.1345
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 17 of 73
        KARINA RUIZ DE DIAZ - 9/24/20                                          43


 1            Q.     You knew that, but you chose to cut off

 2      residents of the City of Phoenix from ongoing aid from

 3      your program; correct?

 4                   MS. KATZ:     I'm going to object to that

 5      misleading question, and it doesn't accurately reflect

 6      her testimony.

 7                   THE WITNESS:      We knew that there's a couple of

 8      other organizations that could have had a little more

 9      resources that could have given that money in this area,

10      and I believe when this note was taken it was because we

11      were to the last of our funds.            It wasn't at the

12      beginning when we had most of the funds.

13            Q.     BY MS. CONE-RODDY:        You were at the end of

14      your funds and you weren't going to do new fundraising

15      because you were prioritizing census work and civic

16      engagement; correct?

17            A.     I'm sorry, you were cutting off.            I heard the

18      last part but not the first part.

19            Q.     You were at the end of your funds and you

20      weren't going to be prioritizing raising new funds

21      because you were prioritizing census work and civic

22      engagement; correct?

23            A.     Well, we had conversations about doing it, but

24      we did not have the capacity.

25            Q.     Because you were prioritizing this other work;


                                 JD REPORTING, INC.
                                    602.254.1345
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 18 of 73
        KARINA RUIZ DE DIAZ - 9/24/20                                     45


 1      $25 million to operate to continue this effort.

 2            Q.     And when you made the decision to stop

 3      continuing the effort, you knew that the City wasn't

 4      giving money to undocumented immigrants?

 5            A.     Yes, and that's why we're here.

 6                   MS. CONE-RODDY:       Ellen, I'd like to take just

 7      one final break just to make sure I don't have any

 8      follow-up questions I want to ask.

 9                   MS. KATZ:     Okay.     Well, do you want to break

10      for, what, five, ten minutes, and then we'll come back?

11                   MS. CONE-RODDY:       Yeah, we'll break for five,

12      ten minutes.       If I don't have follow-up questions, you

13      can proceed to redirect.

14                   MS. KATZ:     Okay.     That works.     Thank you.

15                   (A recess was taken from 10:39 a.m. to

16      10:44 a.m.)

17            Q.     BY MS. CONE-RODDY:        The City has no more

18      questions for the witness.

19                   MS. KATZ:     I just have a few (reverberating

20      audio) whoa, is that me?           Hang on for just a second.

21                   (Discussion off the record.)

22                   MS. KATZ:     Okay.     Is this better?       It's

23      probably enough to get us through the end of this

24      deposition.

25


                                 JD REPORTING, INC.
                                    602.254.1345
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 19 of 73
        KARINA RUIZ DE DIAZ - 9/24/20                                    48


 1      Thank you for your time, Karina.

 2                   (10:49 a.m.)

 3

 4

 5                                           KARINA RUIZ DE DIAZ

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                 JD REPORTING, INC.
                                    602.254.1345
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 20 of 73
        KARINA RUIZ DE DIAZ - 9/24/20                                    49


 1                BE IT KNOWN that the foregoing proceeding
        was taken before me; that the witness before testifying
 2      was duly sworn by me to testify to the whole truth; that
        the questions propounded to the witness and the answers
 3      of the witness thereto were taken down by me in
        shorthand and thereafter reduced to typewriting under my
 4      direction; that the foregoing pages are a true and
        correct transcript of all proceedings had upon the
 5      taking of said proceeding, all done to the best of my
        skill and ability.
 6
                 I CERTIFY that I am in no way related to any of
 7      the parties hereto nor am I in any way interested in the
        outcome hereof.
 8
                    [X]   Review and signature was requested.
 9                  [ ]   Review and signature was waived.
                    [ ]   Review and signature was not requested.
10
                 I CERTIFY that I have compiled with the ethical
11      obligations in ACJA 7-206(F)(3) and 7-206(J)(1)(g)(1)
        and (2).
12

13
                                                             10/4/20
14      Kim Rupiper, CRR, CR
        AZ CR No. 50456
15

16
                 I CERTIFY that JD Reporting, Inc., has complied
17      with the ethical obligations in ACJA 7-206(J)(1)(g)(1)
        through (6).
18

19

20      JD REPORTING, INC.
        Registered Reporting Firm R1012
21

22

23

24

25
Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 21 of 73




       Exhibit No. 2
Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 22 of 73


                   UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF ARIZONA

Poder in Action, an Arizona        )
nonprofit corporation; Arizona     )
Dream Act Coalition, an Arizona    )
nonprofit corporation; and         )
Aurora Galan Mejia,                )
individually and on behalf of      )
others similarly situated,         )
                                   )
          Plaintiffs,              )
                                   )
      vs.                          )             NO. CV-20-01429-DWL
                                   )
The City of Phoenix, a             )
municipal corporation,             )
                                   )
          Defendant.               )
___________________________________)




      VIDEOCONFERENCE DEPOSITION OF VIRIDIANA HERNANDEZ



                  Zoom Meeting ID: 815 1526 6535
                         September 25, 2020
                             9:06 a.m.




                                            JD REPORTING, INC.
                                            CERTIFIED REPORTERS
Prepared by:                                1934 East Camelback Road
KELLY SUE OGLESBY, RPR                      No. 428
Arizona CR No. 50178                        Phoenix, Arizona 85016
Registered Reporting Firm R1012             jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 23 of 73
                                                                          2
     VIRIDIANA HERNANDEZ, 9/25/2020
 1                              INDEX

 2   WITNESS:                                                      PAGE

 3   VIRIDIANA HERNANDEZ

 4   EXAMINATION

 5   By Ms. Cone-Roddy                                             5

 6   By Ms. Katz                                                   64

 7                                   EXHIBITS

 8   EXHIBIT:                      DESCRIPTION                MARKED/REF'ED

 9   DX9      First Supplemental Declaration of                    33     33
              Viridiana Hernandez in Support of
10            Plaintiffs' Request for Final Relief,
              Including a Permanent Injunction
11
     DX10     Copy of AUWR Distribution from Poder                 54     55
12            Redacted

13   DX11     Printout of text messages                            46     46

14   DX12     Document entitled Seven day Letter,                  44     44
              Non-Payment of Rent, Termination of
15            Tenancy

16   DX13     Document entitled Eviction and how it                45     45
              affects You
17
     DX14     Printout from Poder in Action Twitter                28     28
18            account

19                     PREVIOUSLY REFERENCED EXHIBITS

20   EXHIBIT             PAGE
     DX7...................18
21   DX8...................35

22                      REQUESTS TO PRODUCE DOCUMENTS

23                               Page          Line
                                  29            22
24                                52            20

25


        3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 24 of 73
                                                                          3
     VIRIDIANA HERNANDEZ, 9/25/2020
 1               QUESTIONS INSTRUCTED NOT TO ANSWER

 2                              Page            Line
                                 6              24
 3
                                  RECESSES TAKEN
 4                                                                 PAGE
     Recess taken from 9:46 a.m. to 10:02 a.m.                     31
 5   Recess taken from 10:50 a.m. to 11:03 a.m.                    61
     Recess taken from 11:04 a.m. to 11:11 a.m.                    62
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


        3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 25 of 73
                                                                         4
     VIRIDIANA HERNANDEZ, 9/25/2020
 1             VIDEOCONFERENCE DEPOSITION OF VIRIDIANA

 2   HERNANDEZ, commenced at 9:06 a.m. on September 25, 2020,

 3   with all parties appearing remotely via Zoom, before KELLY

 4   SUE OGLESBY, a Certified Reporter, CR No. 50178, in and

 5   for the County of Maricopa, State of Arizona, pursuant to

 6   the Rules of Civil Procedure, appearing remotely via Zoom.

 7                                 APPEARANCES

 8   FOR PLAINTIFFS:

 9            INSTITUTE FOR JUSTICE
              BY: MS. ELLEN SUE KATZ
10                 MS. BRENDA MUNOZ FURNISH
                   3707 North Seventh Street
11                 Suite 300
                   Phoenix, Arizona 85014
12                 eskatz@qwestoffice.net
                   bmfurnish@qwestoffice.net
13
              ARIZONA CENTER FOR LAW IN THE PUBLIC INTEREST
14            BY: MR. DANIEL J. ADELMAN
                   514 West Roosevelt Street
15                 Phoenix, Arizona 85003
                   danny@aclpi.org
16
     FOR DEFENDANT:
17
              OSBORN MALEDON, P.A.
18            BY: MS. MARY R. O'GRADY
                   MS. EMMA J. CONE-RODDY
19                 2929 North Central Avenue
                   Suite 2100
20                 Phoenix, Arizona 85012-2793
                   mogrady@omlaw.com
21                 econe-roddy@omlaw.com

22

23

24

25


        3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 26 of 73
                                                                         27
     VIRIDIANA HERNANDEZ, 9/25/2020
 1        A.   We work with families that are directly impacted

 2   by police brutality and police violence.              So during this

 3   time there was a lot happening, and my focus area of work

 4   became supporting those mothers and sisters whose children

 5   were killed by police.

 6           Q.   You said "a lot happening."           What do you mean by

 7   that?

 8           A.   Nationally the uprisings.          The issue of

 9   policing.     The continued cases of violence.            So that

10   triggers a lot of the traumatic experience of families, so

11   there were a lot of feelings were very present and they

12   needed a lot of emotional support.

13           Q.   So for you, this became a priority over the

14   raising money for the Undocumented Relief Fund?

15           A.   Yes.    And the fund also does not have staff.              So

16   the people who can help fundraise, we all also had like

17   another full-time-plus job.

18           Q.   Was Poder generally, besides you, still raising

19   money for the fund?

20           A.   I'm sorry.      I couldn't hear you.

21           Q.   Was Poder generally, besides you as an

22   individual, at this point raising any more money for the

23   fund?

24           A.   We were sharing on social media the donation

25   link, but that was about the extent.


        3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 27 of 73
                                                                         28
     VIRIDIANA HERNANDEZ, 9/25/2020
 1        Q.   Let me ask you, actually, about that.

 2                 Is your -- is Poder's Twitter account Poder in

 3   Action?

 4          A.     Our Facebook account?

 5          Q.     Twitter account.

 6          A.     Twitter account, yes, Poder in Action.

 7          Q.     Do you happen to know the last time Poder in

 8   Action placed a public appeal on Twitter to fundraise for

 9   the fund?

10          A.     I do not know.      Our Twitter game is very weak.

11          Q.     If I told you that I had searched on your

12   Twitter account and the last thing I found was on

13   July 11th, would that sound right to you?

14          A.     Potentially.     I don't -- I'm not the person who

15   handles social media.

16                 (Deposition Exhibit No. DX14 was marked for

17   identification.)

18          Q.     (BY MS. CONE-RODDY)       Can we just look at DX14

19   briefly, which I will put on the screen.

20          A.     DX14?

21          Q.     Yes.    The last exhibit.      We are a little out of

22   order.      I'm sorry.

23          A.     Got it.

24          Q.     Is this the sort of appeal you would put on

25   social media?


        3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 28 of 73
                                                                         29
     VIRIDIANA HERNANDEZ, 9/25/2020
 1        A.   Yes.

 2           Q.   Do you see the date on this is July 11th?

 3           A.   Yes.

 4           Q.   Are you aware of any Facebook posts that have

 5   been posted after July 11th?

 6           A.   I am not sure.

 7           Q.   Do you happen to know when this lawsuit was

 8   filed?

 9           A.   It was in July.

10           Q.   If I told you that it was filed on July 20th,

11   would that sound right to you?

12           A.   Yes.

13           Q.   So are you aware of any solicitations, after

14   this July 11th solicitation, to raise money for the fund?

15           A.   Can you repeat that?

16           Q.   Were you aware of any social media

17   solicitations, following this one we have here on

18   July 11th, to raise money for the fund?

19           A.   I think there were more.          We are more active in

20   Instagram and Facebook, but I wouldn't be able to confirm

21   that.

22           Q.   Would you be able to look after this deposition

23   and send, through your lawyers, some copies of those?

24           A.   Yes, I could look.

25           Q.   All right.      So we talked about --


        3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 29 of 73
                                                                         31
     VIRIDIANA HERNANDEZ, 9/25/2020
 1   then. Thank you.

 2                (A recess was taken from 9:46 a.m. to

 3   10:02 a.m.)

 4          Q.    (BY MS. CONE-RODDY)        I just had a few follow-up

 5   questions about what we were talking about before the

 6   break.

 7                Is Poder, to your knowledge, still fundraising

 8   money for the fund?

 9          A.    They are posts scheduled to go out in a video.

10          Q.    Is Poder still making grants to individuals from

11   the fund?

12          A.    Yes.    We finished -- well, can you just clarify?

13   So we finished distributing.           We still have to get out the

14   checks.

15          Q.    When did you finish distributing?

16          A.    We haven't distributed the checks.

17          Q.    But you said that you had finished distributing.

18   What did you mean by that?

19          A.    That we have allocated the funds to individuals.

20          Q.    When did you finish allocating the funds to

21   individuals?

22          A.    That was at the end of last week.

23          Q.    And these video posts you mentioned that are

24   scheduled to go out, when were those scheduled?

25          A.    I haven't checked in with our comms team.


        3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 30 of 73
                                                                         36
     VIRIDIANA HERNANDEZ, 9/25/2020
 1   which I'm going to pull up now.            I'm just going to go to

 2   the first page of this.

 3                Do you recognize this document?

 4          A.    Just a second.

 5                No.

 6          Q.    I'm going to represent to you that this document

 7   was attached to a complaint your organization filed, their

 8   amended complaint, but also their original complaint.

 9                Did you review that complaint before it was

10   filed?

11          A.    Yes.

12          Q.    Did you review its exhibits?

13          A.    Yes.    Okay.    Yes, I have seen this.

14          Q.    Okay.    I want to go down to page 20.           I'm going

15   to ask you to take my word for it, so you can make this as

16   an assumption that what's on page 20 is a list of

17   documents that someone who was applying to the City's

18   program would have to provide to the City in order to be

19   eligible to get funds from the city.

20                Do you understand what I'm claiming this

21   document is?

22          A.    Yes.

23          Q.    When Poder was giving these grants to these

24   approximately 334 people, did they ask people to provide

25   them a termination letter from their employer?


        3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 31 of 73
                                                                         37
     VIRIDIANA HERNANDEZ, 9/25/2020
 1        A.   No.

 2          Q.    Did they ask those people to provide them an

 3   unemployment application?

 4          A.    No.

 5          Q.    Did they ask them to provide them a proof that

 6   they had applied for unemployment benefits?

 7          A.    No.   That was -- I guess it's not applicable.

 8   We -- we were not supporting people who had -- who

 9   could -- who had unemployment benefits.

10          Q.    Did you ask them, if your employment is not tied

11   to a formal employment structure, such as that you are

12   maybe a housekeeper or a babysitter or a mechanic who

13   doesn't have a formal employer, to sign a written

14   declaration saying that they had lost their informal

15   employment?

16          A.    Did we require that?        Is that -- what was the

17   question?

18          Q.    Did you ask people whose employment was not tied

19   to formal employment structures, such as mechanics,

20   babysitters or housekeepers, to provide a written

21   self-certification that their employment had been

22   terminated?

23          A.    That was not a requirement.

24          Q.    Did you ask them to provide you with a letter

25   from their employer stating that they had a change in


        3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 32 of 73
                                                                         38
     VIRIDIANA HERNANDEZ, 9/25/2020
 1   hours?

 2          A.    That was not a requirement.

 3          Q.    Did you ask them to provide paystubs from the

 4   last three pay cycles showing a reduction in their hours?

 5          A.    That was not a requirement.

 6          Q.    Did you ask them to provide a letter from their

 7   employer stating that they had had their wages reduced or

 8   that they received a notice of furlough?

 9          A.    That was not a requirement.

10          Q.    Did you ask for a letter from their employer

11   stating that their current or future hours had been

12   reduced?

13          A.    That was not a requirement.

14          Q.    Did you ask them to provide an unemployment

15   letter, a letter saying that their unemployment or SSI

16   benefits were discontinued?

17          A.    That was not a requirement.

18          Q.    Did you ask them for documentation showing

19   increased daycare expenses tied to Covid-19 social

20   distancing requirements?

21          A.    That was not a requirement.

22          Q.    And, again, if we are talking about people who

23   were employed informally, such as mechanics or babysitters

24   or housekeepers, did you ask them to provide a written

25   self-certification that they had had a reduction in


        3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 33 of 73
                                                                          39
     VIRIDIANA HERNANDEZ, 9/25/2020
 1   income?

 2          A.    That was not a requirement.

 3          Q.    If I am correct that to receive benefits from

 4   the City's program, an applicant would have had to provide

 5   at least one of these documents to the City, is it true

 6   that you don't know whether anyone you gave money to would

 7   have been eligible for City funding, regardless of their

 8   immigration status?

 9          A.    No, that's not correct.

10          Q.    What makes that not correct?

11          A.    There were people who brought this or who

12   offered it or who did bring some of these proofs.                   They

13   were not requirements.

14          Q.    Do you have records of how many people brought

15   this or offered it?

16          A.    Again, no.      Those are not requirements for us.

17          Q.    So you can't prove that anyone offered this to

18   you?

19          A.    Some people did submit these documents.

20          Q.    Okay.    I'm going to go to the next page, which

21   is page 21.      Again, I'm going to represent to you that

22   like the previous page, all applicants would have had to

23   provide some documentation from this list as well to

24   verify their city of residency.

25                Do you understand that?


        3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 34 of 73
                                                                         40
     VIRIDIANA HERNANDEZ, 9/25/2020
 1        A.   Yes.

 2          Q.    Did you ask applicants to provide a driver's

 3   license?

 4          A.    That was not a requirement.

 5          Q.    Did you ask applicants to provide a work or

 6   school ID?

 7          A.    That was not a requirement.

 8          Q.    Did you ask them to provide a public benefit or

 9   work letter, such as a Supplemental Nutrition Assistance

10   Program award letter or a Temporary Assistance for Needy

11   Families award letter?

12          A.    That was not a requirement.

13          Q.    Did you ask them to provide a utility bill?

14          A.    That was not a requirement.

15          Q.    Sorry?

16          A.    That was not a requirement.

17          Q.    Did you ask them to provide a mortgage bill or

18   lease agreement?

19          A.    That was not a requirement.

20          Q.    Did you ask them to provide other documents

21   verifying their residency?

22          A.    That was not a requirement.

23          Q.    We are going to look back to your declaration

24   now, and I'd like you to look at paragraph 6.

25                Could you read that to me?


        3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 35 of 73
                                                                         41
     VIRIDIANA HERNANDEZ, 9/25/2020
 1        A.   "I would estimate that approximately 90% of the

 2   relief funds Poder distributed was for rent and

 3   mortgages."

 4          Q.    How do you know this?

 5          A.    Through the application process.

 6          Q.    Did you process applications yourself?

 7          A.    No.

 8          Q.    Where did this number come from?

 9          A.    Approximately 90 percent?          From the data of the

10   applicants that we -- of grants that we gave.

11          Q.    What data are you talking about?

12          A.    It was in the distribution, the fund

13   distribution list.

14          Q.    You had access to this sort of summary of what

15   other Poder employees had and volunteers had collected?

16          A.    Yes.

17          Q.    And the 90 percent comes from your review of

18   that document?

19          A.    Yes.

20          Q.    Did you talk to anyone at your office before you

21   hit to 90 percent?

22          A.    No.

23          Q.    I want you to go down to paragraph 8.              Could you

24   read paragraph 8 for me?

25          A.    "The persons who came to Poder for help, told us


        3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 36 of 73
                                                                         57
     VIRIDIANA HERNANDEZ, 9/25/2020
 1        A.   Yes.

 2          Q.    So it looks like to me that you gave out around

 3   340 grants.

 4                Does that sound right to you?

 5          A.    Around, yes.

 6          Q.    And the total amount was around $162,000.

 7                Does that sound right to you?

 8          A.    It sound sounds about right.

 9          Q.    I'm sorry?

10          A.    It sounds about right.

11          Q.    And an average grant of $476 and roughly 50

12   cents.

13                Does that sound right?

14          A.    That's what I'm seeing here, but I didn't take

15   them, so that's what I think.

16          Q.    Let's look over at column P, which I am

17   highlighting again.

18                Do you see column P?

19          A.    Yes.

20          Q.    What do you understand column P is?

21          A.    It seems like there was a question about

22   requests of funds, and potentially that's the data.

23          Q.    And then when we look down at the bottom, we see

24   the same count, average and sum for this column.

25                Do you see that?


        3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 37 of 73
                                                                         58
     VIRIDIANA HERNANDEZ, 9/25/2020
 1        A.   Yes.

 2          Q.    And the count here is, again, around 340?

 3          A.    Yes.

 4          Q.    And then the sum here it says is 162,400.

 5                Does that sound right to you?

 6          A.    That's what it says, yes.

 7          Q.    So if I'm understanding this correctly, maybe

 8   I'm not, it seems like you were asked to provide $162,400

 9   and you did provide $162,000.           Is that right?

10          A.    That's what it looks like.

11          Q.    At least of the needs that you know you were

12   asked for, you met basically 100 percent of those needs,

13   right?

14          A.    I don't know.      One of the things with data is

15   that it seems like for a while, the amount requested, the

16   person inputting the data was just putting in the same

17   amount as the amount received, at least for Poder.

18                So that was one of the -- throughout the

19   process, that was one of the data issues we recently saw,

20   was that we weren't -- a lot of people, organizations were

21   not putting the actual amount requested.              We were just

22   putting the amount given.          Other organizations did put the

23   amount requested, so --

24          Q.    So -- I'm sorry.       Didn't mean to interrupt you.

25                (Interruption by the court reporter.)


        3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 38 of 73
                                                                         64
     VIRIDIANA HERNANDEZ, 9/25/2020
 1   it said amount requested, and I, in my notes -- was that

 2   P?    Nope.

 3                 Oh, okay.     It is P.    Thank you.

 4

 5                                 EXAMINATION

 6

 7           Q.    (BY MS. KATZ)     Ms. Hernandez, I just wanted to

 8   go back.      There was some discussion about column P.

 9                 And is it your understanding that the

10   individuals who were coming to Poder, that the amount of

11   money that would meet their needs was limited to $600?

12           A.    Definitely not.

13           Q.    And how do you know that?

14           A.    In the conversation, many, you know, I think as

15   we have seen in one of the last columns, talked about

16   being behind rent or bills several months, which was

17   definitely more than 600.

18                 MS. KATZ:     Let me just ask my co-counsel a

19   question.      Thank you.

20           Q.    (BY MS. KATZ)     The only other question I had was

21   when -- when the Poder staff were interviewing persons,

22   were they explained that the amount of money that Poder

23   had to give to each family or individual was limited?

24           A.    Yes, we told them it was extremely limited; that

25   if they can think of their most priority bill, that that's


          3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 39 of 73
                                                                         65
     VIRIDIANA HERNANDEZ, 9/25/2020
 1   what we could consider.

 2           Q.   But did you ever tell -- did you tell people

 3   that you were able to give them an unlimited amount of

 4   money?

 5           A.   No.   We told them many times it was -- it was

 6   very limited, and, you know, we apologized for that as

 7   well, actually.

 8                MS. KATZ:     Okay.    I have no further questions.

 9                MS. CONE-RODDY:       I don't have any other

10   questions, except for the unanswered question already on

11   the record.

12                MS. KATZ:     Are you ordering this transcript or

13   you don't know?

14                MS. CONE-RODDY:       We will be ordering the

15   transcript.

16                MS. KATZ:     And so we would like to read and

17   sign.

18                (Deposition recessed at 10:47 a.m.)

19

20                                       _____________________________
                                              VIRIDIANA HERNANDEZ
21

22

23

24

25


        3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 40 of 73
                                                                         66
     VIRIDIANA HERNANDEZ, 9/25/2020
 1             BE IT KNOWN that the foregoing proceeding was
     taken before me; that the witness before testifying was
 2   duly sworn by me to testify to the whole truth; that the
     questions propounded to the witness and the answers of the
 3   witness thereto were taken down by me in shorthand and
     thereafter reduced to typewriting under my direction; that
 4   the foregoing is a true and correct transcript of all
     proceedings had upon the taking of said deposition, all
 5   done to the best of my skill and ability.

 6             I CERTIFY that I am in no way related to any of
     the parties hereto nor am I in any way interested in the
 7   outcome hereof.

 8
                  [X]   Review and signature was requested.
 9                [ ]   Review and signature was waived.
                  [ ]   Review and signature was not requested.
10

11             I CERTIFY that I have complied with the ethical
     obligations in ACJA Sections 7-206(F)(3) and
12   7-206-(J)(1)(g)(1) and (2).

13
        Kelly Sue Oglesby                                      9/29/2020
14   _______________________________________                  _____________
     Kelly Sue Oglesby                                            Date
15   Arizona Certified Reporter No. 50178

16
               I CERTIFY that JD Reporting, Inc. has complied
17   with the ethical obligations in ACJA Sections
     7-206(J)(1)(g)(1) and (6).
18

19      Jane M. Doyle                                          9/29/2020
     _______________________________________                  _____________
20   JD REPORTING, INC.                                           Date
     Arizona Registered Reporting Firm R1012
21

22

23

24

25


        3 REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 41 of 73




       Exhibit No. 3
Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 42 of 73


                  UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF ARIZONA

Poder in Action, an Arizona    )
nonprofit corporation; Arizona )
Dream Act Coalition, an Arizona)
nonprofit corporation; and     )
Aurora Galan Mejia,            )            No. CV-20-01429-DWL
individually and on behalf of )
others similarly situated,     )
                               )
                 Plaintiffs,   )
v.                             )
                               )
The City of Phoenix, a         )
municipal corporation,         )
                               )
                  Defendant.   )
_______________________________)




       VIDEOCONFERENCE DEPOSITION OF DAVID A. SUPER

                 Zoom Meeting ID: 893 2909 2384
                       September 30, 2020
                            9:06 a.m.




Prepared By:                    JD REPORTING, INC.
                                Certified Reporters
Annette Satterlee, RPR-CRC      1934 East Camelback Road
Certified Reporter              No. 428
Arizona Certificate #50179      Phoenix, Arizona 85016
Registered Reporting Firm R1012 jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 43 of 73           2
     Deposition of David Super, September 30, 2020

1                                    I N D E X

2 WITNESS:                                                               PAGE

3 DAVID A. SUPER

4           Examination by Ms. Cone-Roddy                            5, 137
            Examination by Ms. Katz                                     133
5

6                                       * * *

7
                                      EXHIBITS
8
     EXHIBIT:                    DESCRIPTION                      MARKED/REF'D
9
     DX16      The Future of U.S. Immigration                            5      28
10             Law, David A. Super

11 DX17        The Quiet "Welfare" Revolution:                           5      28
               Resurrecting the Food Stamp Program
12             in the Wake of the 1996 Welfare Law,
               David A. Super
13
     DX18      Acute Poverty: The Fatal Flaw in                          5      32
14             U.S. Anti-Poverty Law, David A. Super

15 DX19        Chapter XI, from Public Welfare Law,                      5      33
               David A. Super
16
     DX20      Declaration of David A. Super                              5     10
17
     DX21      ASPE Organization Chart                                    5     --
18
     DX22      NY Times article, Sept. 12, 1996                          5      --
19
     DX23      Public Law 104-193, August 22, 1996                        5     --
20
     DX24      Gallup Poll: Presidential Election                        5      --
21             Trial-Heat Trends, 1936-2008

22 DX25        Excerpt of Report 104-249 by                               5     93
               Senator Hatch
23
     DX26      Excerpt of CREC, September 30, 1996                        5     98
24
     DX27      HHS definition of Federal Public                           5     109
25             Benefit
               JD Reporting, Inc. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 44 of 73           3
     Deposition of David Super, September 30, 2020

1                                     EXHIBITS

2 EXHIBIT:                       DESCRIPTION                      MARKED/REF'D

3 DX28         DOJ NPRM on Citizenship and                               5      114
               Immigration Status
4
     DX29      FEMA bulletin re federal public                           5      123
5              benefits, March 1998

6 DX30         Stafford Act, May 2019                                    5      --

7

8                        PREVIOUSLY MARKED EXHIBITS

9                                     (None.)

10
                       REQUESTS TO PRODUCE DOCUMENTS
11
                                      (None.)
12

13                       INSTRUCTIONS NOT TO ANSWER

14                                    (None.)

15
                                      RECESSES
16
                                                                         PAGE
17
     Recess taken from 9:58 to 10:12 a.m.                                 40
18
     Recess taken from 11:07 to 11:20 a.m.                                76
19
     Recess taken from 12:35 to 1:04 p.m.                                 123
20

21

22

23

24

25
               JD Reporting, Inc. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 45 of 73   4
     Deposition of David Super, September 30, 2020

1                 VIDEOCONFERENCE DEPOSITION OF DAVID A. SUPER

2 commenced at 9:06 a.m. on Wednesday, September 30, 2020,

3 with all parties appearing remotely via Zoom before

4 Annette Satterlee, RPR, CRC, Arizona Certified Reporter,

5 Certificate #50179, pursuant to the Rules of Civil

6 Procedure, appearing remotely via Zoom.

7
                                    APPEARANCES
8
     FOR PLAINTIFFS:
9
               INSTITUTE FOR JUSTICE
10             BY: ELLEN SUE KATZ, ESQ.
                    BRENDA MUNOZ FURNISH, ESQ.
11                  3707 North Seventh Street
                    Suite 300
12                  Phoenix, Arizona 85014
                    eskatz@qwestoffice.net
13                  bmfurnish@qwestoffice.net

14
               ARIZONA CENTER FOR LAW IN THE PUBLIC INTEREST
15             BY: DANIEL J. ADELMAN, ESQ.
                    514 West Roosevelt Street
16                  Phoenix, Arizona 85003
                    danny@aclpi.org
17

18 FOR DEFENDANT:

19             OSBORN MALEDON, P.A.
               BY: EMMA J. CONE-RODDY, ESQ.
20                  KRISTIN WINDTBERG, ESQ.
                    2929 North Central Avenue
21                  Suite 2100
                    Phoenix, Arizona 85012
22                  econe-roddy@omlaw.com

23

24

25
               JD Reporting, Inc. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 46 of 73             65
     Deposition of David Super, September 30, 2020

1 version of Title IV of PRWORA.

2                  I don't know that ASPE's senior political

3 leadership -- which is quite distinct from the career

4 staff -- took a positive or negative position on that

5 title, specifically.              It's very possible they were

6 reacting to the overall legislation rather than any

7 particular title.

8          Q.      And HHS as a whole, through the secretary you

9 said, was opposed to the legislation as well.                           Right?

10         A.      When the legislation was finalized in Congress

11 by the House and the Senate, the secretary of HHS

12 advised the president to veto.                 I don't know what she

13 would have thought about earlier versions.                      I'm not

14 aware that she declared herself on earlier versions.

15 But on the final version, she recommended a veto.

16         Q.      Do you know if HHS ever expressed that opinion

17 to Congress?

18         A.      It would not be appropriate for them to do it,

19 and to the best of my knowledge they didn't do it.

20         Q.      Now, you say that Congress demonstrated a

21 special trust here.            Right?

22         A.      I did.     Yes.

23         Q.      But the authority it gave here was to the

24 Department of Justice.              Right?

25         A.      They gave authority to the Department of
                JD Reporting, Inc. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 47 of 73    66
     Deposition of David Super, September 30, 2020

1 Justice to write rules relating -- to provide guidance

2 in this area or make determinations in this area in

3 consultation with HHS.               So, yes.      The final drafting

4 would be done by the Department of Justice, which at

5 that time included the Immigration and Naturalization

6 Service, the predecessor to several immigration agencies

7 we have now.

8          Q.      Congress didn't give HHS any authority here.

9 Correct?

10         A.      Congress gave HSS consultative authority,

11 which is not given out routinely.                  And within

12 administrations, you don't ordinarily have a voting

13 process because they all work for the president.

14         Q.      Congress could have given HHS the

15 responsibility to write the legislation.                     Right?

16         A.      They could have given it to HHS, or USDA, or

17 any number of people.             Certainly.

18         Q.      But they chose Justice to write these rules.

19 Right?

20         A.      They did.

21         Q.      So Congress expressed its trust in the Justice

22 Department.         Correct?

23         A.      They did.

24         Q.      Do you know if any high-ranking officials in

25 the Justice department resigned over PRWORA?
                JD Reporting, Inc. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 48 of 73        67
     Deposition of David Super, September 30, 2020

1          A.      I don't -- I'm not aware of any that did.                No.

2          Q.      And you said earlier that you teach

3 legislation and administrative law.                    Correct?

4          A.      That's correct.

5          Q.      In your teaching of your legislation and

6 administrative law classes have you come across any

7 other statutes where Congress demonstrated a special

8 trust in one agency by giving an entirely different

9 agency rulemaking authority?

10         A.      I, I don't accept your characterization of

11 what happened here since you described that as other.

12 So I, I don't know how to answer your question.

13         Q.      Would you agree here that Congress gave

14 Justice, but not HHS, rulemaking authority?

15         A.      That I would agree.

16         Q.      And you would agree that what you said here is

17 that this demonstrates a special trust in HHS.

18         A.      I believe that I said that the requirement to

19 consult with HHS shows a special trust in HHS.

20         Q.      Can you identify any other statutes where

21 Congress has given one agency rulemaking authority and,

22 in your opinion, by doing so they have shown special

23 trust in a different agency?

24         A.      Again, I don't think I said that they showed

25 trust in HHS by giving authority to Justice.                       I think I
                JD Reporting, Inc. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 49 of 73        122
     Deposition of David Super, September 30, 2020

1 completely, copied from the statute.

2          Q.      And that definition does not include the HHS

3 definition.          Yes or no?

4          A.      That definition is consistent with the

5 statute.         HHS believes that their interpretation is

6 consistent with the statute, so the two are consistent.

7 If HHS is contrary to this, then they're also contrary

8 to the statute.

9          Q.      I'm not asking you whether they're consistent.

10 I'm asking you whether DOJ's proposed definition

11 includes HHS's definition.               Yes or no?

12         A.      It does not.

13         Q.      All right.

14                 I'd like to jump to Exhibit 29.                Could you

15 identify Exhibit 29 for me.

16                        MS. KATZ:        Emma, were we going to take

17 the break?         Maybe we could just break now and then come

18 back at 1:00 o'clock?             Is that okay?

19                        MS. CONE-RODDY:           Sure.     That works.

20                        MS. KATZ:        So that would be, you know,

21 almost a half an hour.              Is that okay?        Then we can eat

22 and whatever.

23                        MS. CONE-RODDY:           Sure.

24                        MS. KATZ:        Is that okay, Dr. Super?

25                        THE WITNESS:         Fine.
                JD Reporting, Inc. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 50 of 73       123
     Deposition of David Super, September 30, 2020

1                         MS. CONE-RODDY:           But just before you go,

2 just for clarity, could Professor Super just identify

3 the document for me, then.

4                         THE WITNESS:         Yes.     This appears to be

5 the guidance that was issued by FEMA, the Federal

6 Emergency Management Agency, in 1998 concerning the

7 verification process for receipt of disaster assistance.

8                         MS. CONE-RODDY:           Now we can break until

9 1:00 o'clock.

10                        THE WITNESS:         Thank you.

11                        (Recess taken from 12:35 to 1:04 p.m.)

12 BY MS. CONE-RODDY:

13         Q.      Professor, I think before the break we were

14 looking at document 29, which you had identified as a

15 guidance document coming from FEMA?

16         A.      I was -- I did.         Yes.

17         Q.      All right.       Did you rely on this document in

18 creating your declaration?

19         A.      I looked at it, yes.

20         Q.      How did you rely on it?

21         A.      I -- my belief was that the HHS guidance was

22 the only effort to unpack the meaning of federal public

23 benefit with reference to legislative materials and

24 purpose.        I knew other agencies had put out guidance,

25 and to -- before I was going to say under oath that HHS
                JD Reporting, Inc. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 51 of 73          127
     Deposition of David Super, September 30, 2020

1 else was doing any sort of independent analysis.                         It was

2 being centralized.

3          Q.      But the question I want to know the answer to

4 is do you know of any other federal agencies who issued

5 a policy document that referred to the HHS definition?

6 The Clinton administration.

7          A.      I'm not aware of any that did because the HSS

8 document was authoritative.                 They don't need people

9 saying "Me, too."

10         Q.      So you would agree with me that no other

11 agency ever said it was using that definition.                         Correct?

12         A.      I'm not aware of anything published that did

13 that.      They had put out things advising their

14 constituencies that -- advising them of section 401 of

15 PRWORA and related provisions, but had consistently just

16 parroted the statute until the administration's position

17 was -- interpretation was completed.                    And that was being

18 conducted by HSS.

19         Q.      But you are not aware of any guidance from any

20 federal agency of the Clinton administration besides HSS

21 that ever used HSS's policy definition -- definition of

22 federal public benefit.              Correct?

23         A.      There was no need --

24                        MS. KATZ:        Objection.

25                        THE WITNESS:         -- for publishing after
                JD Reporting, Inc. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 52 of 73          128
     Deposition of David Super, September 30, 2020

1 that --

2                         MS. KATZ:        Asked and answered.

3                         THE WITNESS:         There was no need for

4 publishing anything after that.                   And OMB would not have

5 cleared anything that disagreed with it.                      It was -- it

6 was the authoritative guidance.                   And as both DOJ and HSS

7 noted, it was the result of extensive interagency

8 coordination and discussion.                 So the other agencies had

9 their input into what HSS published.

10 BY MS. CONE-RODDY:

11         Q.      So you're not aware of any agencies that

12 discussed a specific eligibility criteria from the

13 authorizing statute in determining what was or was not a

14 federal public benefit.              Correct?

15         A.      This was the authoritative guidance.                   I'm

16 aware of no other.

17         Q.      But other agencies would have had to identify

18 which of their problems were federal public benefits.

19 Correct?

20         A.      Yes.    As you see, FEMA does a bit of that

21 here.      And some other agencies do, too.

22         Q.      And to your knowledge, none of them have said

23 they were using the HSS definition or discussed its

24 criteria.        Correct?

25         A.      I'm not aware of anything that was published
                JD Reporting, Inc. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 53 of 73        129
     Deposition of David Super, September 30, 2020

1 after the HSS criteria came out, no.

2          Q.      Okay.     I'm going to go back to your

3 declaration, which was Exhibit 20.                    And I'd like to go

4 to paragraph 26.            And that's the final paragraph, and I

5 can put it on the screen if you want.                     But if you don't

6 need it --

7          A.      I don't need it.         I've got your binder in

8 front of me.

9          Q.      All right.

10         A.      It's been repaired.

11         Q.      That's good to hear.

12                 There is a section that starts at the end of

13 page 12 and goes on to the start of page 13.                       Line 27 of

14 12.     Can you read that sentence for me.

15         A.      Yes.

16                 "Other agencies administering public benefit

17 programs, such as the Food and Nutrition Service of the

18 U.S. Department of Agriculture, understood from OMB and

19 inter-agency meetings that HSS's guidance reflected

20 government-wide policy."

21         Q.      You weren't involved in those interagency

22 meetings.        Correct?

23         A.      I was not personally involved, but my

24 responsibilities with the Center on Budget to stay

25 apprized of and potentially intervene in these policy
                JD Reporting, Inc. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 54 of 73    138
     Deposition of David Super, September 30, 2020

1 programs.         Correct?

2          A.      HSS has no legal authority to affect any

3 others.

4                         MS. CONE-RODDY:           I don't have any other

5 questions.

6                         MS. KATZ:        We have no further questions.

7                         (Videoconference deposition concluded at

8                          1:26 p.m., September 30, 2020.)

9

10                                          __________________________

11                                                  DAVID A. SUPER

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                JD Reporting, Inc. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 55 of 73
     Deposition of David Super, September 30, 2020

1                    CERTIFIED REPORTER'S CERTIFICATE

2         BE IT KNOWN that the foregoing proceeding was taken
     before me; that the witness before testifying was duly
3    sworn by me to testify to the whole truth; that the
     questions propounded to the witness and the answers of
4    the witness thereto were taken down by me in shorthand
     and thereafter reduced to typewriting under my
5    direction; that the foregoing pages is a true and
     correct transcript of all videoconference proceedings
6    had upon the taking of said proceeding, all done to the
     best of my skill and ability.
7
        I CERTIFY that I am not related to, nor employed
 8 by, any of the parties hereto, nor am I in any way
   interested in the outcome thereof.
 9
               [XX] Review and signature was requested.
10             [ ] Review and signature was waived.
               [ ] Review and signature was not requested.
11
             I CERTIFY that I have complied with the
12 ethical obligations in ACJA Sections 7-206(F)(3) and
   7-206(J)(1)(g)(1) and (2).
13

14 __________________________                      _____________________
   Annette Satterlee, RPR, CRR                             Date
15 AZ CR No. 50179

16

17      I CERTIFY that JD Reporting, Inc., has complied
   with the ethical obligations in ACJA 7-260(J)(1)(g)(1)
18 through (6).

19 __________________________                      _____________________
   JD Reporting, Inc.                                       Date
20 Registered Reporting Firm R1012

21

22

23

24

25
               JD Reporting, Inc. | 602.254.1345 | jdri@jdreporting.co
Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 56 of 73




       Exhibit No. 4
Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 57 of 73


                   UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF ARIZONA

Poder in Action, an Arizona        )
nonprofit corporation; Arizona     )
Dream Act Coalition, an Arizona    )
nonprofit corporation; and         )
Aurora Galan Mejia,                )
individually and on behalf of      )
others similarly situated,         )
                                   )
          Plaintiffs,              )
                                   )
      vs.                          )             NO. CV-20-01429-DWL
                                   )
The City of Phoenix, a             )
municipal corporation,             )
                                   )
          Defendant.               )
___________________________________)




       VIDEOCONFERENCE DEPOSITION OF JOHN HARLAN YOUNG



                  Zoom Meeting ID: 825 2967 9541
                         September 29, 2020
                             9:57 a.m.




                                            JD REPORTING, INC.
                                            CERTIFIED REPORTERS
Prepared by:                                1934 East Camelback Road
KELLY SUE OGLESBY, RPR                      No. 428
Arizona CR No. 50178                        Phoenix, Arizona 85016
Registered Reporting Firm R1012             jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 58 of 73
                                                                          2
     JOHN HARLAN YOUNG, 9/20/2020
 1                              INDEX

 2   WITNESS:                                                      PAGE

 3   JOHN HARLAN YOUNG

 4   EXAMINATION

 5   By Ms. Cone-Roddy                                             4, 35

 6   By Mr. Adelman                                                30, 38

 7                                      *   *   *

 8                                     EXHIBITS

 9   EXHIBIT:                      DESCRIPTION                MARKED/REF'ED

10   DX15       Declaration of Jay Young in Support                10      10
                of Plaintiffs' Request for Final
11              Relief, Including a Permanent
                Injunction
12

13                     PREVIOUSLY REFERENCED EXHIBITS

14   EXHIBIT             PAGE
     DX13..................32
15

16                      REQUESTS TO PRODUCE DOCUMENTS

17                               Page               Line
                                  6                  15
18

19                   QUESTIONS INSTRUCTED NOT TO ANSWER

20                              Page                Line
                                        (None.)
21

22                                RECESSES TAKEN
                                                                   PAGE
23   Recess taken from 10:33 a.m. to 10:44 a.m.                    28

24

25


       JD REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 59 of 73
                                                                         3
     JOHN HARLAN YOUNG, 9/20/2020
 1             VIDEOCONFERENCE DEPOSITION OF JOHN HARLAN YOUNG,

 2   commenced at 9:57 a.m. on September 29, 2020, with all

 3   parties appearing remotely via Zoom, before KELLY SUE

 4   OGLESBY, a Certified Reporter, CR No. 50178, in and for

 5   the County of Maricopa, State of Arizona, pursuant to the

 6   Rules of Civil Procedure, appearing remotely via Zoom.

 7                                 APPEARANCES

 8   FOR PLAINTIFFS:

 9            INSTITUTE FOR JUSTICE
              BY: MS. ELLEN SUE KATZ
10                 MS. BRENDA MUNOZ FURNISH
                   3707 North Seventh Street
11                 Suite 300
                   Phoenix, Arizona 85014
12                 eskatz@qwestoffice.net
                   bmfurnish@qwestoffice.net
13
              ARIZONA CENTER FOR LAW IN THE PUBLIC INTEREST
14            BY: MR. DANIEL J. ADELMAN
                   MR. SAMUEL D. SCHNARCH
15                 514 West Roosevelt Street
                   Phoenix, Arizona 85003
16                 danny@aclpi.org
                   sschnarch@aclpi.org
17
     FOR DEFENDANT:
18
              OSBORN MALEDON, P.A.
19            BY: MS. EMMA J. CONE-RODDY
                   2929 North Central Avenue
20                 Suite 2100
                   Phoenix, Arizona 85012-2793
21                 econe-roddy@omlaw.com

22

23

24

25


       JD REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 60 of 73
                                                                         14
     JOHN HARLAN YOUNG, 9/20/2020
 1   no spike?

 2                MR. ADELMAN:      Asked and answered.

 3                THE WITNESS:      Again, I would have to look

 4   specifically at the records.           I don't keep track of them

 5   off the top of my head.

 6          Q.    (BY MS. CONE-RODDY)        Let's go down to

 7   paragraph 4.       Can you read paragraph 4 for me?

 8          A.    Sure.    Governor Ducey has signed two executive

 9   orders regarding evictions.           The executive orders only

10   stop the constable from removing a tenant from their home.

11   The orders still let a landlord get a money judgment

12   against the tenant, so tenants still have the problems I

13   discuss above.       These money judgments can be for rent,

14   late fees, costs, and attorneys' fees.              These other fees

15   and charges can often double the rent owed.

16          Q.    Are you personally aware of any money judgments

17   that a tenant has received against them since Governor

18   Ducey issued his executive orders?

19          A.    No.

20          Q.    So you don't know whether anyone is having the

21   problems you discussed in paragraph 3 as a result of money

22   judgments issued against them after that, any tenants are

23   having the problems you discussed in paragraph 3?

24          A.    I do know that, but I don't know of specific

25   people, though, you know, the article that I referenced


       JD REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 61 of 73
                                                                          15
     JOHN HARLAN YOUNG, 9/20/2020
 1   does specifically talk about a family that this -- that

 2   this has happened to.

 3          Q.    Okay.    So the article you referenced, that you

 4   don't remember the name of, mentioned one family?

 5          A.    Yeah.

 6          Q.    You don't know of any other families?

 7                MR. ADELMAN:      Form.

 8                THE WITNESS:      Again, I am regularly involved

 9   with task forces and groups that are dealing with

10   evictions, and, you know, through folks who are on the

11   front lines, I do hear regularly of stories of this

12   happening, and am aware based on those meetings and the

13   folks that are involved in these meetings, that the things

14   that I state are happening, are happening.

15          Q.    (BY MS. CONE-RODDY)        So other people have told

16   you that they have been told these things are happening?

17          A.    That's correct.

18          Q.    Okay.    I'd like to look at paragraph 5.              Can you

19   read the last sentence of paragraph 5 to me?

20          A.    Sure.    I believe that would be, "An eviction

21   judgment may mean that a family is not eligible for

22   subsidized housing until they pay off the rental

23   judgment."

24          Q.    What do you mean when you say "may mean"?

25          A.    Again, from my experience in this field, and


       JD REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 62 of 73
                                                                         17
     JOHN HARLAN YOUNG, 9/20/2020
 1   SWFHC are that when tenants are evicted, they may be

 2   forced to relocate considerable distances, mainly because

 3   of their limited housing options."

 4          Q.    Are you aware of anyone being forced to relocate

 5   a considerable distance due to a pandemic-related

 6   eviction?

 7          A.    Again, you know, my experience and where I'm

 8   coming from with my knowledge is, you know, based on years

 9   of experience in the housing space, and, you know, based

10   on the extensive conversations that I have had with my

11   staff and with other folks working in housing, you know,

12   this is one of the many things that we see that folks that

13   get evicted experience.         Because, again, you know, because

14   the eviction is on their record, that really limits where

15   they can live, so, you know, it makes it difficult for

16   them to move next door.         It often forces folks to

17   relocate.

18          Q.    But are you aware of anyone who has been evicted

19   during the pandemic who has been forced to relocate a

20   considerable distance?

21          A.    Again, I'm not -- I can't think of or don't know

22   of specific people.

23          Q.    This is just a general statement about what you

24   think happens when someone gets evicted?

25          A.    Well, you know, this is based on not just what I


       JD REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 63 of 73
                                                                         19
     JOHN HARLAN YOUNG, 9/20/2020
 1   eviction that is related to the pandemic, so, you know,

 2   there are specific stories out there in the public realm,

 3   as well as the experience that I have as the director of

 4   Southwest Fair Housing Council.

 5          Q.    I would like to move on to paragraph 7.

 6          A.    Okay.

 7          Q.    Can you read paragraph 7 to me?

 8          A.    Sure.    "In some cases, the Governor's orders

 9   still allow the landlord to ask the court to let the

10   constable come out.        If the tenants cannot move out by the

11   time the constable comes, the tenant may have their

12   property stored by the landlord, and the tenant cannot get

13   their property back until they can pay the storage fees.

14   In reality, this means that tenants sometimes never get

15   their belongings back.         So not only are tenants faced with

16   no place to stay, but they also lose their possessions,

17   making it even harder to maintain employment and keep

18   children in school."

19          Q.    Are you aware of any instances where there has

20   been a pandemic-related eviction and the court -- and the

21   landlord has asked the court to have the constable come

22   out?

23          A.    Again, you know, the specifics of, you know,

24   particular people or names, I don't, but I do participate

25   in an eviction prevention group that meets every Monday,


       JD REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 64 of 73
                                                                         20
     JOHN HARLAN YOUNG, 9/20/2020
 1   and frequently on that call, a constable is on the call

 2   and has told us about particular instances where this is

 3   the case.

 4           Q.   Just to be clear, this is based off something a

 5   constable has told you that he knows about?

 6           A.   That she knows about, correct.

 7           Q.   That she knows about.         Okay.

 8                And are you aware of any instances where a

 9   tenant, who has been evicted due to the pandemic, has had

10   their property placed in a storage and they cannot get it

11   back?

12           A.   Again, specifically no.         However, the -- again,

13   just to illustrate the point, the article in the Tucson

14   paper talks about someone who was not able to retrieve

15   their belongings because of an eviction.

16           Q.   Can you read paragraph 8 to me?

17           A.   Sure.    "We also hear of tenants who become

18   homeless after their eviction due to many of the reasons

19   noted above."

20           Q.   This is just a general statement that people

21   sometimes become homeless after they are evicted, right?

22           A.   It is a general statement, but the statement is

23   based on, again, years of experience and numerous clients

24   who have become -- have been evicted and become homeless

25   while we have worked with them.            And it also refers to


       JD REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 65 of 73
                                                                         21
     JOHN HARLAN YOUNG, 9/20/2020
 1   folks who have contacted us, you know, after they have

 2   experienced eviction and are homeless or had been homeless

 3   and have described how the eviction, you know, basically

 4   led to their homelessness.

 5                So, again, I don't have specific names in mind,

 6   but I am aware of specific cases over the years where this

 7   has happened.

 8          Q.    But this isn't specific to the Covid 19

 9   pandemic, correct?

10          A.    Well, evictions happening before or after Covid,

11   you know, the results are basically the same, so...

12          Q.    Are you aware of anyone who has been evicted

13   during the Covid pandemic who has then become homeless?

14          A.    Not specifically that has come through our

15   agency, but that doesn't mean that it hasn't happened.

16   I'm just not aware.        And, again, referring back to the

17   article in the Tucson paper this weekend, that's exactly

18   what happened.

19          Q.    Are you personally aware of anyone who has

20   become evicted in Phoenix, not Tucson, who is now

21   homeless, who is ineligible for the City's program because

22   of their immigration status?

23          A.    I'm not aware of any specific people, no.

24          Q.    So you don't know if anyone in Phoenix has

25   suffered this harm, correct?


       JD REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 66 of 73
                                                                         22
     JOHN HARLAN YOUNG, 9/20/2020
 1        A.   Yes.

 2                (Interruption by the court reporter.)

 3                THE WITNESS:      I said "that's correct."

 4          Q.    (BY MS. CONE-RODDY)        I would like to move on to

 5   paragraph 9.      Could you read the sentence that starts on

 6   line 20, or "Evictions will likely."

 7          A.    Sure.    "Evictions will likely spike dramatically

 8   after the order expires because tenants will still owe

 9   back rent and late fees.          The order also fails to address

10   the dire straits of landlords, particularly small

11   landlords, that cannot pay their mortgages or maintain

12   properties because tenants cannot pay rent nor be evicted.

13   Tenants are likely to be displaced from properties that go

14   into foreclosure, as well."

15          Q.    Are you personally aware of any landlords who

16   have charged late fees and other penalties to Phoenix

17   residents ineligible for the City's program because of

18   their immigration status?

19          A.    I am not aware of anybody specifically, but,

20   again, my experience working on the statewide level has

21   shown that, you know, this is what happens during

22   evictions.      And I do also know that these types of fees

23   are allowed to be charged to folks even under the CDC

24   order.      So I do know that that is happening, though do I

25   know of a specific person?          Not off the top of my head,


       JD REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 67 of 73
                                                                         23
     JOHN HARLAN YOUNG, 9/20/2020
 1   but I do know through experience and what I know about the

 2   CDC order that, again, back rent and late fees are able to

 3   be charged and that, you know, ultimately that this will

 4   likely lead to evictions and foreclosures.

 5          Q.    Just to be clear, you are aware that they could

 6   be charged, but you are not actually aware that they have

 7   been charged, right?

 8          A.    That's correct.

 9          Q.    You said that evictions will likely spike

10   dramatically after the order expires.

11                How much do you think evictions will increase?

12          A.    You know, again, I'm not an expert, but in my

13   participation in an eviction prevention task force, a

14   professor from the U of A has estimated that the number of

15   homeless, on a very, very conservative level, could

16   double, and, you know, could be much worse than that.                    As

17   many, you know, as five or six times the number of

18   homeless people that we currently have in Arizona.                  So

19   orders of magnitude greater than what we currently know to

20   be true today, or pre-pandemic I should say.

21          Q.    Orders of magnitude based off of a University of

22   Arizona professor that you have talked to, right?

23          A.    That's correct.

24          Q.    Which professor?

25          A.    Professor Bentele, I believe is his last name.


       JD REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 68 of 73
                                                                           35
     JOHN HARLAN YOUNG, 9/20/2020
 1   that is definitely a commonality with almost all of the

 2   evictions.      It's rare that a landlord is just wanting the

 3   person gone and is willing to forgive late fees and all of

 4   those types of charges that they pile up on tenants.

 5          Q.     Okay.   Hang on just one second.          Okay?       I think

 6   I may be done.

 7          A.     Okay.

 8                MR. ADELMAN:      Okay.    I don't have any other

 9   questions.      Thank you.

10

11                                RE-EXAMINATION

12

13          Q.     (BY MS. CONE-RODDY)       Mr. Young, I just have some

14   follow up, after Danny's questions.

15                With Mr. Adelman you talked a lot about specific

16   instances that you were aware of.

17                Are you generally aware, in the month of July of

18   this year, of any immigrants living in the City of Phoenix

19   who don't have lawful immigration status and have suffered

20   any of the harms listed on Exhibit 13?

21          A.    You know, I don't know of specific people, but,

22   you know, I do know that the extent of the pandemic and

23   the number of people that have experienced economic harm

24   and have faced eviction and have needed assistance is

25   great.      So though I don't know of any specific people,


       JD REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 69 of 73
                                                                         36
     JOHN HARLAN YOUNG, 9/20/2020
 1   again, I do imagine that, you know, immigrants of all

 2   kinds have been affected by this and have needed rental

 3   assistance.        So that would be my thoughts on the matter.

 4           Q.      You imagine this is true, but you aren't

 5   specifically or generally aware of any immigrants without

 6   lawful status, living in the City of Phoenix in July of

 7   this year, who have suffered any of these harms?

 8                   MR. ADELMAN:     Form.

 9                   THE WITNESS:     Again, generally, I would say

10   that, yes, do I believe that folks that are in the country

11   unlawfully or without legal status have been harmed by

12   this and have needed rental assistance, but, you know, do

13   I know of a specific person or specific people?                 No, I do

14   not.

15           Q.      (BY MS. CONE-RODDY)      In August of this year, are

16   you aware of any immigrants living in the City of Phoenix,

17   without lawful immigration status, who have suffered any

18   of the harms listed on Exhibit 13, generally?

19           A.      Again, I would just have the same answer as for

20   July.        Generally speaking, again, I know that economic

21   harm has been great.           I know that the need for rental and

22   other assistance to remain in housing is great, and I do

23   generally believe that folks that don't have lawful status

24   have been harmed by not having access to the assistance

25   through the City of Phoenix.


       JD REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 70 of 73
                                                                          37
     JOHN HARLAN YOUNG, 9/20/2020
 1        Q.   You believe, but you do not know for sure?

 2          A.    I don't know of any specific instances.                I don't

 3   know of specific people.

 4          Q.    In the month of September, are you aware of any

 5   immigrants living in the City of Phoenix, without lawful

 6   immigration status, who suffered any of the harms listed

 7   on Defendant's Exhibit 13?

 8          A.    Generally speaking, again, the same for July and

 9   August, because of the great harm suffered by folks

10   economically that is making it hard for them to stay in

11   their homes, including folks that are not in the country

12   or don't have legal status or are undocumented, I do

13   believe, generally speaking, that they have suffered harm

14   by not being able to access funds available through the

15   City of Phoenix, though, again, I do not know of any

16   specific names.

17          Q.    Again, this is something you believe is

18   happening, but not something that you know for a fact is

19   happening, correct?

20                MR. ADELMAN:      Form.

21                THE WITNESS:      Through my experience as director

22   of Southwest Fair Housing Council and dealing with folks

23   who need assistance, both documented and undocumented, I

24   do believe that this is occurring.

25          Q.    (BY MS. CONE-RODDY)        I'm not asking you whether


       JD REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 71 of 73
                                                                         38
     JOHN HARLAN YOUNG, 9/20/2020
 1   you believe it's occurring. I'm asking whether you know

 2   for a fact that it's occurring.

 3           A.   No, I do not know for a fact.

 4                MS. CONE-RODDY:       All right.      I don't have any

 5   other questions.

 6

 7                                RE-EXAMINATION

 8

 9           Q.   (BY MR. ADELMAN)       Jay, I'm just going to follow

10   up on that last question.

11                Even though you don't know it for a fact, based

12   on your experience, do you believe, to a high level of

13   confidence, more probably than not, immigrants without

14   lawful status are among the people who are suffering harm

15   and could be helped if they could participate in the

16   program from the City of Phoenix?

17           A.   Yes, I am confident that that's true, based on

18   my experience.

19                MR. ADELMAN:      Okay.    That's all.

20                MS. CONE-RODDY:       Danny, I did ask the court

21   reporter if I could get a rough draft of Mr. Young's

22   transcript.      I just wanted you to know we were asking for

23   that.

24                MR. ADELMAN:      Okay.    Thank you.

25                And, Kelly, will you -- do you have Ellen's and


       JD REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 72 of 73
                                                                         39
     JOHN HARLAN YOUNG, 9/20/2020
 1   my email?

 2                (An off-the-record discussion.)

 3                MR. ADELMAN:      I would like to put on the record

 4   that we would like to read an sign, if you can just send

 5   us an email.

 6                (11:01 a.m.)

 7

 8
                                         _____________________________
 9                                            JOHN HARLAN YOUNG

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


       JD REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
     Case 2:20-cv-01429-DWL Document 77-1 Filed 10/26/20 Page 73 of 73
                                                                         40
     JOHN HARLAN YOUNG, 9/20/2020
 1             BE IT KNOWN that the foregoing proceeding was
     taken before me; that the witness before testifying was
 2   duly sworn by me to testify to the whole truth; that the
     questions propounded to the witness and the answers of the
 3   witness thereto were taken down by me in shorthand and
     thereafter reduced to typewriting under my direction; that
 4   the foregoing is a true and correct transcript of all
     proceedings had upon the taking of said deposition, all
 5   done to the best of my skill and ability.

 6             I CERTIFY that I am in no way related to any of
     the parties hereto nor am I in any way interested in the
 7   outcome hereof.

 8
                  [X]   Review and signature was requested.
 9                [ ]   Review and signature was waived.
                  [ ]   Review and signature was not requested.
10

11             I CERTIFY that I have complied with the ethical
     obligations in ACJA Sections 7-206(F)(3) and
12   7-206-(J)(1)(g)(1) and (2).

13
       Kelly Sue Oglesby                                       10/2/2020
14   _______________________________________                  _____________
     Kelly Sue Oglesby                                            Date
15   Arizona Certified Reporter No. 50178

16
               I CERTIFY that JD Reporting, Inc. has complied
17   with the ethical obligations in ACJA Sections
     7-206(J)(1)(g)(1) and (6).
18

19     Jane M. Doyle                                            10/2/2020
     _______________________________________                  _____________
20   JD REPORTING, INC.                                           Date
     Arizona Registered Reporting Firm R1012
21

22

23

24

25


       JD REPORTING, INC. | 602.254.1345 | jdri@jdreporting.co
